FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                  May 19, 2009
                                                               Elisabeth A. Shumaker
                                                                   Clerk of Court
                   UNITED STATES COURT OF APPEALS

                                TENTH CIRCUIT


 SAMMY LEE PENDLETON,

              Plaintiff–Appellant,

 v.
                                                       No. 09-3078
                                              (D.C. No. 5:09-CV-03041-SAC)
 UNITED STATES PENITENTIARY
                                                         (D. Kan.)
 OF LEAVENWORTH; KAREN
 GREEN; PAMELA BEEZY; and ALL
 STAFF MEMBERS INVOLVED,

              Defendants–Appellees.


                          ORDER AND JUDGMENT *


Before LUCERO, MURPHY, and McCONNELL, Circuit Judges.


      Sammy Lee Pendleton, proceeding pro se, appeals the district court’s

dismissal of his Bivens action. See Bivens v. Six Unknown Named Agents of

Fed. Bureau of Narcotics, 403 U.S. 388 (1971). Pendleton’s complaint alleges

that employees of the United States Penitentiary in Leavenworth, Kansas, used his


      *
        The case is unanimously ordered submitted without oral argument
pursuant to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 32.1.
name and Social Security number to steal $45 million from the United States

Treasury. He further alleges that penitentiary employees tortured him, locked

onto his brain with radar, and raped and murdered a staff member who warned

Pendleton about the use of his Social Security number.

      The district court dismissed the complaint pursuant to its screening function

under 28 U.S.C. § 1915A, concluding that Pendleton’s allegations were frivolous

and “delusional.” For substantially the same reasons given by the district court,

we AFFIRM. We construe Pendleton’s “Evidence in Remedy/Brief in Pleading”

as a motion to file a supplemental appendix and DENY the motion because the

submitted evidence has no bearing on our determination. All other pending

motions are DENIED.


                                       ENTERED FOR THE COURT



                                       Carlos F. Lucero
                                       Circuit Judge




                                        -2-